Citation Nr: 1217511	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  05-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a left hand disorder to include as secondary to residuals of service-connected right hand fracture. 

2.  Entitlement to service connection for a bilateral hip disorder to include as secondary to residuals of a service-connected left femur fracture. 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973. 

This matter arises to the Board of Veterans' Appeals (the Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for a left hand disorder and for a bilateral hip disorder, both claimed secondary to service-connected disabilities.  In November 2007, the Board issued a decision denying both claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (hereinafter: the Court).  In June 2009, the Court remanded both issues back to the Board.  In August 2010, the Board remanded the case to VA's Appeals Management Center.  

In December 2011, the Board received new medical evidence pertinent to service connection for the hips.  In April 2012, the Veteran waived his right to initial RO review of the new evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The claims files reflect that in October 2003 the Veteran appointed a national service organization as his representative in these matters.  In January 2008, VA received correspondence that appointed a private attorney to represent him in these matters.  However, no VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, accompanied that appointment letter.  In March 2012, the Board sent to the Veteran a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, and requested that he complete the form and return it to the Board within 30 days.  The Board's letter to the Veteran explains that this form is necessary in order to appoint the private attorney as his representative.  The letter states that if the Board received no response within 30-days, the Board must proceed as if the Veteran were unrepresented in this case.  More than 30 days has elapsed since the Board sent the letter and no response from the Veteran has been received.  Thus, the Veteran is deemed to be unrepresented at this time and the Board will proceed with adjudication on that basis.   

Service connection for the hips is addressed in the REMAND portion of the decision and is REMANDED to the RO via the Appeals Management Center (hereinafter: AMC). 


FINDINGS OF FACT

1.  No left-hand-related symptom arose during active military service, nor has the Veteran so contended.   

2.  Competent evidence tending to show that a current left-hand disability exists has not been submitted.  


CONCLUSION OF LAW

A claimed disability of the left-hand was not incurred or aggravated in active military service, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, if the notice provided does not adequately address all provisions that are pertinent to the claim, such error is harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to claimed disability.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all pertinent VA clinical records.  The claimant submitted private medical reports.  The claimant was afforded VA medical examinations.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).





Service Connection for the Left Hand

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran has not contended that the claimed disability was incurred in a combat-related environment, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

In October 2003, the Veteran filed a claim for service connection for his left hand, claiming that his service-connected right-hand disability caused him to overuse his left hand for a period of years, resulting in a left-hand disability.  

A November 2003 VA compensation examination report mentions a history of a service-connected right-hand injury.  Currently, there was some limitation of motion of both wrists, but X-rays showed that the left wrist and left hand were normal.  No diagnosis was offered with respect to the left hand.  In February 2004, the examining doctor reviewed the pertinent medical history and then opined that left-hand complaints were not due to a service-connected right wrist/hand fracture. 

On the basis of the above-mentioned medical opinion, in March 2004 the RO denied service connection for a left-hand disorder, clamed secondary to service-connected disabilities.  In November 2007, the Board reviewed the case de novo and then denied the claim.  

As noted in the introduction, in June 2009, the Court remanded the case for development in accordance with instructions contained in a joint motion for remand (hereinafter: the joint motion).  The joint motion stipulates that the Board must seek clarification of a finding that a left-hand disability was not caused by service-connected disability, as this suggested the existence of a current left-hand disability.  The parties to the joint motion agreed that clarification of the 2004 VA medical opinion was essential because the Board had denied the claim on the basis that there was no present disability of the left hand.  

The Veteran underwent a VA compensation examination in September 2010.  The examiner reviewed the pertinent medical history.  The Veteran stated that the left hand hurts because of the right hand.  The examiner found no clinical evidence of a left-hand abnormality, or of any other abnormality of the left upper extremity.  X-rays were normal.  There was no reported symptom other than pain.  The examiner found no objective evidence of pain in the fingers or other areas of the left hand or wrist.  On that basis, the examiner offered a diagnosis of "normal clinical and radiological exam of the left hand."  

The September 2010 compensation examination report is persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Concerning the competence of the Veteran, as a layperson, to offer objective evidence of pain, lay statements are competent evidence with regard to descriptions of symptoms of disease or disability or an injury.  38 C.F.R. § 3.159; but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran's report of left-hand pain, while certainly credible, did not give rise to a diagnosis by a medical professional.  There must be a diagnosis in order to support the claim.  Without a diagnosis, there is no disability to consider.  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted) (vacated on other grounds; see Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

After consideration of all the evidence of record, the Board concludes that the preponderance of the evidence is against service connection for left hand pain, claimed secondary to service-connected injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The service connection claim must therefore be denied.  


ORDER

Entitlement to service connection for left-hand pain, claimed secondary to service-connected disability, is denied. 


REMAND

Service Connection for the Hips

In October 2003, the Veteran filed a claim for service connection for a disability of both hips attributable to the residuals of a service-connected left femur fracture. 

A November 2003 VA compensation examination report mentions the history of a left femur fracture during active service.  Currently, there was some limitation of motion of both hips, but X-rays showed that both hips were normal.  No diagnosis was offered with respect to the hips.  In February 2004, the examining doctor reviewed the pertinent medical history and then opined that hip complaints were not likely due to service-connected left femur fracture residuals.  

On the basis of the above-mentioned medical opinion, in March 2004 the RO denied service connection for a bilateral hip disorder, clamed secondary to service-connected disabilities.  In November 2007, the Board reviewed the case de novo and then denied both claims.  

As noted in the introduction, in June 2009, the Court remanded the case for development in accordance with instructions contained in a joint motion for remand.  The joint motion stipulates that the Board should have sought clarification where the VA examiner explained that a bilateral hip disability was not caused by a service-connected disability, as that statement suggested the existence of some hip disability.  The parties to the joint motion agreed that clarification of the 2004 VA medical opinion was essential because the Board had denied the claim on the basis that there was no present disability of the hips.  

The Board remanded the case in August 2010.  The Veteran underwent a VA compensation examination in September 2010.  X-rays were normal.  The examiner offered a diagnosis of normal clinical and radiological exam of the hips, as there was no objective evidence of pain and no radiological or other clinical evidence of any existing hip disorder.  

Recently received at the Board, however, is a December 7, 2011-dated private medical report from D. Vogel, D.O.  In the letter, Dr. Vogel noted that the current impressions include right hip trochanteric bursitis.  Dr. Vogel stated, "It is very likely that the way that the pain in the left knee is altering the way he walks which can be giving him problems with his lumbosacral spine and bursitis of his right hip."  This recent evidence suggests that there has been a material change in the claimed bilateral hip disorder since the most recent VA compensation examination.  Where such has occurred, a fresh VA compensation examination is necessary.  Caffrey v Brown, 6 Vet App 377, 381 (1994) (where evidence indicated a material change in the disability, a fresh medical examination was required).  Because a material change in the disability has been alleged, the Board must remand this case for another examination.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should make arrangements for an examination of both hips by an orthopedist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, especially the December 2011 diagnosis of right hip bursitis, note that review in the report, examine the Veteran's hips, and offer a diagnosis, if forthcoming.  The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any hip disorder found is caused by any service-connected disability.  If the answer to that question is "no", then the physician is asked to address whether it is at least as likely as not that any hip disorder found is aggravated by any service-connected disability.  The physician should offer a complete rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC should re-adjudicate the claim on appeal.  If the benefit sought remains denied, the AMC should issue a Supplemental Statement of the Case and give the Veteran opportunity to respond thereto.
 
 3.  Thereafter, the case should be returned to the Board for the purpose of de novo review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for a scheduled VA examination without good cause (if an examination is scheduled) may have adverse consequences on this claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


